DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 8/1/2022. Claims 18-35 are pending in the application. Claim 18 was amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022  has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “wherein said thermal step of preparation in the presence of an exogenous enzyme is carried out “. There is insufficient antecedent basis for “exogenous enzyme”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20, 23, 24,27,32-34 and 35  are rejected under 35 U.S.C. 103 as being unpatentable over Jezierny et al. (Animal Feed Science and Technology, vol. 157, no. 3-4, 11 May 2010, pages 111-128,) in view of Nutrinat (FR3040588A1) cited by the applicant in an IDS.
According to the specification, the objective of the invention is to provide a method for processing the high-protein seeds specified in claim 18 in a way that improves their nutritional value with a view to using them as food (page 18, lines 26-31). .	Regarding claim 18-20 ,23,24 this method comprises : (a) selecting seeds having a particular nutritional profile and (b) applying a heat treatment characterized by the application of a temperature higher than 80 ° C. 
Jezierny discloses advantageously  selecting seeds with a low anti-nutritional factor content and a high protein content,   and  physical (dehulling, soaking), thermal (cooking, extrusion) processing methods, and grinding in order to obtain small particles. Summarizing known methods, Luo discloses hulling/decoating treatments, and autoclaving, which includes temperature and pressure combinations in the claimed ranges,  in  heat and pressure treatments as claimed, to improve digestibility and reduce antinutritional factors, including antitryptic components and lectins.   Jezierny discloses a typical moisture content of 11% for dry seeds, which on soaking are expected to have a moisture content of 15% or more as claimed.  
Nutrinat  discloses  soaking and cooking seeds in boiling water. The seeds are brought to a temperature of between 80°C and 100°C for a few tens of minutes. The germinated seeds are preferably immersed in boiling water (which is therefore around 100° C.) for a period of several tens of minutes, for example between 20 and 30 minutes.  Some legumes may require an extended cooking time (up to 2 hours). The disclosed temperature and time of treatment  overlaps the claimed temperature and time ranges. After the cooking operation, a peeling operation is carried out consisting of removing the outer skin of the seeds. This operation could be carried out earlier but it is easier to carry out after the seeds have been cooked. The removal of these films is done mechanically. Removing the outer seed coat, which does not contain protein, increases the ratio of protein mass to total seed mass. In some cases, dehulling also reduces the amount of antinutritional factors in the seeds. One of ordinary skill in the art would optimize conditions to obtain a desired moisture content in the seed to facilitate dehulling.  It would have been obvious to one of ordinary skill in the art to combine known methods to treat protein containing seeds for enhancing their food value, with a reasonable expectation of success, as the methods were known improve digestibility, nutritional content and level of known antinutritional factors in specific legumes such as lupin, fava bean and peas.    

.	Regarding claim 27, stirring during heat treatment is routinely practiced to effect uniform heat distribution and prevent localized overheating.
Regarding selection criteria in claims 33 and 34, choosing parameters for sorting seeds (raw or treated)  based on shape, size, density, aerodynamic, colorimetric or electrostatic parameters is generally practiced in the art.
Regarding claim 35, adding other nutritive materials to treated seeds is routinely practiced to obtain predetermined nutritional properties in food products comprising the seeds.
Claims 21, 22, 28-30, are rejected under 35 USC 103 as being unpatentable over Jezierny in view of Nutrinat as applied to claim 18 above, and further in view of Sozer (WO2015158559A1).
Regarding claim 22, Sozer discloses  antinutritional factors of fava beans can be decreased to low levels, and simultaneously the amino acid profile of fava beans is  modified to more favorable amino acid profile for human food and animal feeds, with a method which comprises the steps of grinding fava beans, subjecting the ground fava beans to fractionation by air classification to obtain at least two fractions, of particle size less than 2000 micrometers as claimed, followed by fermentation of at least one fraction. Choosing parameters for separation of fractions selected from shape, size, density, aerodynamic, colorimetric or electrostatic parameters is generally known in the art.  It would have been obvious to one of ordinary skill  in the art to select high-protein seeds with a high nutritional content and/or a low antinutritional factor content, and subject these seeds or seed mixtures, to  physical and/or thermal processes to improve  the nutritional value of the seeds, with a reasonable expectation of success, based on the prior art treatments. 
Claims 25 and 26 are rejected under 35 USC 103 as being unpatentable over Jezierny in view of Nutrinat and further in view of Kvist (US20050136162A1).
Regarding claim 25, Jezierny discloses known use of exogenous enzymes to improve food value of the claimed legumes, and reduce antinutritional factors to predetermined levels.  Jezierny does not specifically disclose adding exogenous enzyme during a thermal preparation step.  Kvist however in preparing seed meals for food or feed use discloses the use of specific carbohydrate-degrading enzymes of the type xylanase, hemicellulase such as pentosanase, arabinase, pectinase and beta glucanase, in combination with wet milling under appropriate conditions of temperature, i.e. from 20 to 90.degree. C., more preferably from 30 to 50.degree. C., and pH from 4 to 6.5, to remove antinutritional factors and improve digestibility.   
	As Jezierny , Nutrinat and Kvist are all directed to improving the nutritional value of seeds, it would have been obvious to one of ordinary skill in the art to include enzyme treatment in the thermal treatment to further improve the food value of the seeds, with a reasonable expectation of success.
Claims 18-35 are therefore prima facie obvious over the art.
Response to Amendment
The affidavit  under 37 CFR 1.132 filed  is insufficient to overcome the rejection of claims under 35 USC 103.
The presented results show effects of treated seed feeding to animals for additional claimed seeds (pea and lupin varieties). 
However, the experimental results are not  commensurate in scope with the claimed invention. In particular, in view of the disclosed exemplary embodiments, in the specification and the affidavit,  it appears that the argued “synergy” in the form of improved digestibility is obtained only if the seeds have protein and starch contents higher than the respective thresholds, and if the seeds are selected for their reduced crude fiber and/or neutral detergent fiber and/or tannin composition. However, the subject matter of independent  claim 18 is not fully limited by this combination of features, as the composition is characterized based on protein content or starch content or fat content. Furthermore, according to the exemplary embodiments, increase in the nutritional value was obtained only for specific  process conditions, that are not recited in the independent claim.
Response to Arguments
 The rejection under 35 USC 112 is withdrawn in view of claim amendments.
Regarding the rejections under 35 USC 103, applicant’s arguments are not commensurate in scope with the claimed invention. 
In particular, in view of the disclosed exemplary embodiments, in the specification and the affidavit,  it appears that the argued “synergy”  in the form of improved digestibility is obtained only if the seeds have protein and starch contents higher than the respective thresholds, and if the seeds are selected for their reduced crude fiber and/or neutral detergent fiber and/or tannin composition. However, the subject matter of independent  claim 18 is not fully limited by this combination of features, as the composition is characterized based on protein content or starch content or fat content. Furthermore, according to the exemplary embodiments, increase in the nutritional value was obtained only for specific  process conditions, that are not recited in the independent claim.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In the instant case, applicant admits in the specification that the claimed method steps are known and that the inventiveness is in the sequential application of the steps. However, the sequence of steps is generic namely selecting, heating, enzyme treatment enzyme inactivation , grinding , classification/fractionation, which are disclosed in the cited art.
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395.
As discussed in the previous section, the argued synergistic effects are not commensurate in scope with the claimed invention.
For these reasons, applicant’s arguments are not persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793